Case 9:18-cr-80166-DMM Document 54 Entered on FLSD Docket 03/11/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.        18-CR-80166-DMM


  UNITED STATES OF AMERICA
              Plaintiff

  v.


  NICHALOS R. WUKOSON
                Defendant.
  ______________________________/



                     NOTICE OF INTENTION TO RELY ON RECORD OF
       REGULARLY CONDUCTED ACTIVITY UNDER F.R.E. 803(6) and 902(11), (13)



         COMES NOW, the United States of America, by and through its undersigned Assistant

  United States Attorney, pursuant to Federal Rule of Evidence 803(6) and 902(11),(13), and gives

  notice of its intention to rely on written declarations of the following business with certain

  documents as follows:

         1. Comcast Subscriber Information and IP History for IP address 75.74.212.126;

         2. Florida Charter Association / Franklin Academy for school absentee records of J.W.; and

         3. Palm Beach County School District for school records of J.W.

  are business records under Federal Rule of Evidence 803(6).

         These records were provided to the Federal Bureau of Investigation in connection with

  the investigation which gave rise to this indictment. A records custodian for this company has

  executed a written declaration certifying under penalty of perjury that each of the prerequisites

  for admissibility under F.R.E. 902(11),(13) are satisfied with respect to this evidence.
Case 9:18-cr-80166-DMM Document 54 Entered on FLSD Docket 03/11/2019 Page 2 of 3



         The Comcast records themselves were provided to the defense as attachments to the

  Government’s 1st Response to the Standing Discovery Order (DE 4), both school records were

  provided to the defense at attachments to the Government’s 3rd Response to the Standing

  Discovery Order (DE 50), and the declarations were provided in the government’s 4th Response

  to the Standing Discovery Order (DE 52).

         These records are not testimonial and, as such, the requirements set forth in Crawford v.

  Washington, 124 S.Ct. 1354 (2004), do not apply.

         The government anticipates that introduction of this evidence pursuant to the above-cited

  rules will substantially shorten the time needed for trial currently set for March 25, 2019.



                                                  Respectfully submitted,
                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                            By: s/ GREGORY SCHILLER__________
                                                Gregory Schiller
                                                Assistant United States Attorney
                                                Fla. Bar. A5501296
                                                500 S. Australian Ave., Suite 400
                                                West Palm Beach, FL 33401
                                                E: gregory.schiller@usdoj.gov




                                                   2
Case 9:18-cr-80166-DMM Document 54 Entered on FLSD Docket 03/11/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been

  electronically filed via CM / ECF on March 11, 2019 and served on all those associated with the

  service list.

                                                        s/ Gregory Schiller
                                                      Assistant United States Attorney




                                                 3
